Order filed October 24, 2013.




                                       In The

                         Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00711-CV
                                 ____________

           IN RE ULLICO CASUALTY COMPANY, ET AL., Relators


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               23rd District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 60307


                                    ORDER

         On August 9, 2013, relators, Ullico Casualty Company, Contego Recovery
LLC, Contego Services Group, LLC, Patriot Underwriters, Inc., Patriot National
Insurance Group, Inc., Steven M. Mariano, Linda Webb, Richard Wersinger, Patriot
Risk Services, Inc., and Patricia Kelty, filed a petition for writ of mandamus in this
court.    See Tex. Gov't Code § 22.221.       Relators ask this court to order the
Honorable Ben Hardin, Judge of 23rd District Court, in Brazoria County, Texas, to
set aside his August 5, 2013 orders (1) granting partial summary judgment in favor
of real parties interest and (2) denying relators’ opposed motion for entry of an order
confirming the stay of all proceedings, entered in trial court cause number 60307,
styled Charlene Hembree, et al. v.Thermal Polymer System, LC, et al.

      Relators filed concurrently with their petition for writ of mandamus a motion
to stay the trial court proceedings, pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.10. On August 12, 2013, we granted relators’
motion to stay the trial court proceedings.

      We ORDER the STAY of all trial court proceedings LIFTED. Relators’
petition for writ of mandamus remains pending in this court.

      We further ORDER this proceeding set for oral argument on Thursday,
December 5, 2013, at 1:30 p.m. in accordance with this court’s notice of
submission.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Donovan.




                                          2